Carole Ann Wallace • 4901 West Park Drive • Austin, TX 78731-5535


                                                            February 17,       2015
                                                                            FMEO iH COURT 0
Twelfth Court of Appeals                                                     12th Coun                          ,C{
1517 West Front St.,           Ste.   354
Tyler,      TX 75702

                               Re:    NO.    12-14-00343-CV
                                       Wallace        vs.    Hernandez


To   The    Honorable   Court:                                            | CATHY S.L.U.- I :l\vx
I received your notice confirming an ordinary citizen of this Stat*
has no remedy for erroneous judicial decisions.  No action at this
point can be had since appellant was forced to obey the erroneous
judicial decision that she had to pay what the court ordered.  That
money is now gone and no avenue exits for its return.

And Texas provided no avenue to effectively appeal.  No judge will
grant a motion to appeal an erroneous decision made.

As I stated in my letter to the Twelfth Court dated 12/20/2014
(requesting clarification which was not provided) , I am enclosing a
copy of the trial court's signed order not granting permission to
appeal.  I was unable to submit that copy before now because I was not
provided a copy of the signed order by the trial court.   I had to
secure a copy of that signed order by visiting the Henderson County
District      Clerk's   office.


On review of papers accessible from the Twelfth Court's web site, I
further note the opposition attorney certified to the Twelfth Court
that he had forwarded by certified mail, return receipt requested, a
copy of the signed order to me on 1/7/2015.

For your record, the above certified statement is untrue.  If a copy
of that "certified" mail, return receipt is ever presented, I would
like to verify the signature of receipt.

What the attorney provided, postmarked 1:00pm 12/19/2014, was a
proposed order not granting permission to appeal.

The Twelfth Court issued a letter dated 11/24/2014, stating the
appellant did not timely appeal the 9/24/2014 order signed by the
trial      court.


I am requesting the Twelfth Court to inform me what source of
information led it to make that determination.  You can respond to the
above      listed   address.
                                                            Thank you,

                                                                                                                               CAUSE NO. 2014C-0199

CAROLE ANN WALLACE                          §          IN THE DISTRICT COURT OF
                                            §
               Plaintiff,                   §
                                            §
vs.                                         §          HENDERSON COUNTY, TEXAS
                                            §
BARBARA LOUISE HERNANDEZ,                   §
                                            §
                                                                                At ^         pO»
               Defendant.                   §


              ORDER DENYING PLAINTIFF'S MOTION TO AMEND Odi                      ' ^-              ,4
                            TO INCLUDE PERMISSIVE APPEAL

         On December 19, 2014, the Court called for hearing Plaintiffs Motion

Order to Include Permissive Appeal. Plaintiff appeared in person, pro se, and announced

ready.     Defendant    appeared through her attorney of record, Michael Grimes, via

telephone, and announced ready. The Court having considered and read the papers and

pleadings filed in connection with the motion, and having heard the arguments of Plaintiff

and Defense Counsel,

         IT IS THEREFORE ORDERED that Plaintiff's Motion to Amend Order to Include

Permissive Appeal in hereby denied.



         SIGNED on this        day of     JAM-S.           .2014.

                                                JUDGE PRESIDING




                                                                                                        E



                                                                                       •?>V A X<2,\




                                                                                       CERTIFIED COPY